The opinion of the court was delivered, May 14th 1868, by
Agnew, J.
The question involved in this case was decided in the bounty cases determined at Philadelphia in January last. It was then held that the purpose of the Act of May 1st 1866 was not to compel the payment of bounties to veterans merely on the ground of their credit to the township, but was to correct the interpretation put upon the 12th section of the Act of 25th March 1864, by many of the local authorities, and to enable veterans to receive bounties when they fell within an offer of bounties by the proper district. Yiewing the act as in pari materia with former bounty laws, and the system of bounties as wholly voluntary on part of the municipalities which offer them, we held that under the Act of 1866, the veteran must show that he enlisted under the offer before a contract could be implied to pay him a bounty. Testing the present case by these principles, the court below was in error. No bounty was offered by Brecknock township before the plaintiff re-enlisted. His re-enlistment in December 1863, was before the passage of the Act of March 1864, and evidently in view of the bounty offered by the Act of Congress, and the discharge from the remainder of his first term of service under that act. There was therefore not an element *382from which a contract could be implied to pay him a bounty. His credit to the township was an act of the government merely, in the distribution of the demands for military service, and created, of itself, no duty perfect or imperfect to pay him a bounty without an accepted offer of one.
Judgment reversed.